Title: To Benjamin Franklin from Deborah Franklin, [14 July–15 August 1766]
From: 
To: 


My Dear Child
[July 14–August 15?, 1766]
 On Satterday I wrote to you and in Closed a bill to you gave it to Mr. Foxcrofte to send as I did not know wather the Packit wold not Saile before this poste. Laste evening I reseved a line and halef from Salley to let me know that thay was returnd on Satterday night and was well the reste was a bought getting things for them as Lord Hope was to be thair to dine this day so for fair [fear] I shold not get up soon anevef [enough] I did not sleep all night and was up and ought att for [four] a Clocke for to helpe get things. Supose when Mr. Foxcrofte returnes I shall have a letter or Salley will Come home.
You menshon that our Polley is a ging to be marreyed I hope it is one that is deservin of her and one that Shee likes and her friend like also. It raines now and I fair will be a guste or else I shold go to our old friends Buriel Isack Norris he is bureyed from his Sister Debbeys. Mr. Finley is near his end and has bin as dead for several days. I thinke I did tell you that Joseph Shipen of Jormantown bureyed his only Son on Satterday.
Yister day I wente with Sister to meeting and in the evening I sett more then an ower with her and this morning I was it her house. Shee is in a verey poor staite of mind. When Salley Cumes home I hope it will be better as shee will be with her or I shall be more so. I donte like to be from home as we air still open to the Stabel and abundans of pepel is going too and frow but we air in a fair way of geting of it dun as the brickes is a holing [hauling] to day and laste Satterday.
I am to tell you that my maid Susanah is a larning to Spin now that shee has not so maney arontes [errands] to go on. I wish that when you Come home you wold bring her sume litel thing to in-Carraig her. Maney ladeys old and young to inquier hough you due on Satterday Mrs. and Miss Suel. Senes I wrote the other Side I have had a deal to due amoungest our old friendes. Mr. Thomos whorton has loste his eldest son and the younges he followd them bouth to the Grave to gather. Mr. Crose is dede allso as is good old Passon Cammill and a Duch Poson all three lad Dead to gother and now I am to tell you that our Sister Franklin layes verey ill with the Same disordor and if shee dos not get relefe verey soon shee cante Live long. I have as much to dew as I Can dew att this time for I have but Jeste raised poor Gorge so as to set up a littel. He has bin verey ill a bove two weeks and handeled verey severly in deaid. I muste Say abought poor Sister that shee is so verey low [s]perrited that I thinke it will be as much as aney one can thinke shee will sirvive it and the wather is So verey warme that I Can hardly stir and you know I donte ofen Complain of the wather but the going back words and for words is all moste two much for me and I Cante be all way thair on a Counte of Gorge and Salley is much with Pegey Ross att Peel Hall poor dear child shee is all moste gon it is a wonder shee is a live I have bin to see her ones and shold go agen but Cante for I have not time I wonder I keep up and well god is verey good to me indead.
Poor Dear Sister is dead shee never was well of her harte in faling down staires and when dead that side of her showed shee had sufered much. Shee was bureyed in the same grave with Brother and Mr. Galloway and T Whorton ofred to Carrey her and get the other Jentelmen that Carreyed Brother I thanked them but declined it as not thinkin it safe but thay was at the buriol which was plaine. I shold tell you that for 8 nights I had not fore owers reste a nighte and the laste night I set all nighte all thow I had a Nuorse the laste 4 days as it was imposabel I Cold doe my selef aney longer for I was not abel to bair my waite on my feet. Billey Come down to the buriol and with his helpe I maid shifte to go. Capt. All wente with Salley and our relashons all Come to the bureyal and our good friends paid their laste regardes to her memerey. Shee had not don aney thing as to Brothers afaires all thow I ofen advised her to it and shee wold say that shee hope shee was amoungest her friends. I all ways ansered I hoped shee was and as to my parte I Cold a shuer her shee was and I have the satisfackshon to say I did all in my power to oblige and serve her and shee did me the Jestis to say to several of the good folkes that visited her after Brothers Deth that shee found her sister a mother. You know that I am quite a Strainger to thair Sir Cumstans in everey respeckte but I know that funereal Charges and Hous rente muste be paid and I know that as soon as the house is let that will leve near 20 shilins a week so I have had the house clened and shall let it as soon as posabel and as we have not rume to take in the [lumbring?] goods I thinke it beste to sell them but not Books nor what small mater of plaite and such as I Can packe up. Sister had given to Ephrem all Brothers Close and to her maid her one [own] morning and as thay behave verey well to me I sed I had not the leste obieckson to her maid shee gave a small bead and all that belonged to it. Shee is a going home in a week or two as is Ephrem but Comes back a gen. The littel Boy is to stay att your house tell his Brother retuerns a gen as he ses he knows his mother Cante maintaine him [remainder missing.]
